

COLFAX CORPORATION
2016 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


Colfax Corporation, a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.001 par value (the “Stock”), to
the individual named below as the Grantee. The terms and conditions of the grant
are set forth in this cover sheet to the Restricted Stock Unit Agreement, in the
attached Restricted Stock Unit Agreement (together with the cover sheet, the
“Agreement”) and in the Colfax Corporation 2016 Omnibus Incentive Plan (the
“Plan”).


Grant Date:
Name of Grantee:
Number of Stock Units Covered by Grant:


Vesting Schedule for Stock Units:


Vesting Date    Vesting Percentage


By accepting this award in the manner established by the Company, you agree to
all of the terms and conditions described in this Agreement and in the Plan, a
copy of which will be provided on request. You acknowledge that you have
carefully reviewed the Plan and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent with the terms
of the Plan. Certain capitalized terms used in this Agreement are defined in the
Plan and have the meaning set forth in the Plan.






Attachment


This is not a stock certificate or a negotiable instrument.
















        

--------------------------------------------------------------------------------




COLFAX CORPORATION
2016 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


 
 
Stock Unit Transferability
This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.

Vesting
Other than as set forth below, you Stock Unit grant shall vest according to the
schedule set forth on the cover sheet; provided, that, you remain in Service on
the relevant Vesting Dates. If your Service terminates for any reason other than
death, Disability or Retirement, you will forfeit any Stock Units in which you
have not yet become vested. If your Service terminates for Cause, you shall
forfeit of all of your Stock Units, including your vested Stock Units.

Death
If your Service terminates because of your death, your Stock Units will
immediately become 100% vested.

Disability
If your Service terminates because of your Disability, your Stock Units will
immediately become 100% vested.


Retirement
If your Service terminates due to Retirement (as defined below) on or after the
first (1st) anniversary of the Grant Date, your Stock Units will continue to
vest following your termination of Service in accordance with the original
vesting schedule as if your Service had not terminated. For the avoidance of
doubt, if your Service terminates prior to the first (1st) anniversary of the
Grant Date, you will forfeit any Stock Units in which you have not yet become
vested. “Retirement” means your termination of Service when your age and years
of Service sum to at least sixty-five (65); provided you have reached age
fifty-five (55) and have at least five (5) years of Service. For purposes of
this definition of Retirement, “Service” shall be limited to service with Colfax
Corporation, and shall not include any service with a different or predecessor
employer.

Delivery of Stock Pursuant to Units
Delivery of the shares of Stock represented by your vested Stock Units shall be
made as soon as practicable upon vesting and in any event not later than two and
one-half months after the end of the calendar year in which they vest.





2    

--------------------------------------------------------------------------------




Withholding Taxes
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company, (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject to
the Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.

Retention Rights
This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliates)
reserves the right to terminate your Service at any time for any reason.

Shareholder Rights
You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the shares relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a cash payment for each Stock Unit that
you hold as of the record date for such dividend equal to the per share dividend
paid on the Stock.

Forfeiture of Rights
If you should take actions (i) in competition with the Company or (ii) to,
directly or indirectly, solicit or persuade, or attempt to solicit or persuade,
any employee or independent contractor of Company or its Affiliates at the time
of such contact to terminate or modify his or her employment or service
relationship, whether or not pursuant to a written agreement, with the Company
and its Affiliates, the Company shall have the right to cause a forfeiture of
your unvested Stock Units.


Unless otherwise specified in an employment or other agreement between the
Company and you (including the Company’s Code of Ethics), you take actions in
competition with the Company if you directly or indirectly, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, or are a proprietor, director, officer, stockholder, member,
partner or an employee or agent of, or a consultant to any business, firm,
corporation, partnership or other entity which competes with any business in
which the Company or any of its Affiliates is engaged during your employment or
other relationship with the Company or its Affiliates or at the time of your
termination of Service.

Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan. Your Stock Units shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity in accordance with the terms of the Plan.



3    

--------------------------------------------------------------------------------




Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Consent to Electronic Delivery
The Company may choose to deliver certain materials relating to the Plan in
electronic form. By accepting this grant, you agree that the Company may deliver
all communications regarding the Plan and this award (including, but not limited
to, the Plan prospectus and the Company’s annual report) to you in an electronic
format or through an online or electronic system established by the Company or a
third party designated by the Company. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to receive, the
Company would be pleased to provide copies. Please contact Corporate Human
Resources to request paper copies of these documents.

The Plan
The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.


Unless otherwise specified in an employment or other agreement between the
Company and you, this Agreement and the Plan constitute the entire understanding
between you and the Company regarding this grant of Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.


Section 409A
This Agreement, and any issuance of shares hereunder, is intended to comply and
will be interpreted in accordance with Section 409A. Upon your Separation from
Service (as defined below), the Company will determine whether any shares issued
to you in accordance with this Agreement could be determined to be payments from
a nonqualified deferred compensation plan and whether you are a “specified
employee” as of the applicable payment date (each as defined by Section 409A).
If you are determined to be a “specified employee” and any such payments are
payable in connection with your Separation from Service, and are not exempt from
Section 409A of the Code as a short-term deferral or otherwise, these payments,
to the extent otherwise payable within six (6) months after your date of
Separation from Service, will be paid in a lump sum on the earlier of: (i) the
date that is six (6) months after your date of Separation from Service or (ii)
the date of your death. The foregoing six (6) month delay will be applied if and
only to the extent necessary to avoid the imposition of taxes under Section
409A. For purposes of this Agreement, a “Separation from Service” means an
anticipated permanent reduction in the level of bona fide services to twenty
percent (20%) or less of the average level of bona fide services performed over
the immediately preceding thirty-six (36) month period. For purposes of Section
409A, the payments to be made to you in accordance with this Agreement will be
treated as a right to a series of separate payments.



By accepting this award in the manner established by the Company, you agree to
all of the terms and conditions described above and in the Plan.


4    